Citation Nr: 0947243	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and May 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which, inter alia, 
denied the Veteran's October 2004 claim seeking entitlement 
to a TDIU due to service-connected disabilities.


FINDING OF FACT

The Veteran's service-connected disabilities are of such 
severity as to render her unable to obtain or maintain 
substantially gainful employment.


CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for 
a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated December 2004, August 2005, and February 2006, 
provided to the Veteran before the March 2005 rating decision 
and the May 2006 rating decision, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish her claim, what VA would do and had done, 
and what evidence she should provide.  The December 2004, 
August 2005, and February 2006 letters also informed the 
Veteran that it was her responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support her claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, the Veteran's 
claim for a TDIU is being granted, and this represents a full 
grant of the benefit sought on appeal.  Therefore, the 
effective date will be assigned by the AOJ at the time the 
Board's decision is implemented.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with a VA 
examination of her neurological condition in February 2006, 
which included a medical opinion on the question of whether 
she is unemployable based on her service-connected 
disabilities.  Additional VA examinations of the Veteran's 
conditions are also of record.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to her age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

The Veteran currently has the following service-connected 
disabilities:  status-post abdominal hysterectomy with 
bilateral salpingo oophorectomy, rated as 50 percent 
disabling; migraine headaches, rated as 30 percent disabling; 
status-post left foot injury with excision of accessory 
navicular bone, rated as 10 percent disabling; 
costochondritis, rated as 0 percent disabling; and 
fibrocystic breast disease with status-post lumpectomy of the 
right breast, rated as 0 percent disabling.  The Veteran's 
combined evaluation is thus 70 percent disabling.  Because 
the Veteran has at least one disability ratable at 40 percent 
or more, and sufficient additional disabilities to bring the 
combined rating to 70 percent or more, the Veteran meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.

The Veteran contends in her October 2004 claim that "I 
cannot maintain gainful employment with the problems that I 
am having with these migraine headaches."  In a February 
2006 letter, the Veteran wrote that she has had two jobs 
since her separation from service in July 1996-she worked 
for 6 months at a rental car company, and for 6 months in 
2000 as a census taker.  In an August 2006 letter, the 
Veteran wrote that she has been actively seeking employment 
since 2000, but that her migraine headaches impede her 
search.  The Veteran also stated that she has not received 
any interest in her employment candidacy after disclosing her 
migraine condition to potential employers.  In her January 
2008 substantive appeal, the Veteran wrote that her migraine 
headaches have gotten worse over the years, and prevent her 
from driving.  She also noted that the strength of the 
medication prevents her from working.  The Veteran stated 
that while she has attempted to procure employment, no one 
has hired her because of her migraine condition and 
accompanying dizziness.

The Veteran's post-service treatment records show that she 
has been consistent in her descriptions of her condition to 
both treating clinicians and VA examiners.  In May 1998, the 
Veteran told a VA clinician that her migraines occur one to 
two times per month.

At a July 2004 VA neurological examination, the Veteran 
reported that she has a mild headache on a daily basis, and a 
bad migraine-which lasts two to three days-at least twice a 
week.  She reported that the migraines are incapacitating, 
and include nausea, dry mouth, light sensitivity, noise 
sensitivity, dizziness, and syncope (partial or complete loss 
of consciousness with interruption of awareness of oneself 
and one's surroundings).  The Veteran noted that when she has 
incapacitating migraines, she locks herself in her bathroom, 
turns off the lights, and lies on the floor.  The VA examiner 
diagnosed her with migraine headaches.

At a February 2005 VA neurological examination, the Veteran 
reported that she has moderately severe headaches accompanied 
by nausea, photophobia, phonophobia, and sometimes 
lightheadedness, which last for three to four hours.  The 
Veteran also reported that she has incapacitating headaches 
twice a month, which last for a few hours.  The VA examiner 
diagnosed her with migraine headaches without aura.

At a February 2006 VA neurological examination, the Veteran 
reported that she has flare-ups of her headaches three to 
four times per month, which last three to four days, and 
include incapacitation, intolerance of light, 
lightheadedness, and increased weakness, nausea, and 
vomiting.  The Veteran again related that she alleviates her 
migraines by lying on the cold floor of her bathroom with the 
lights out.  The Veteran further reported that her headaches 
are increased by stress and aggravation.  She stated that she 
spends 80 percent of her time in bed because of the increased 
debilitating effects of her headaches.  The VA examiner 
diagnosed her with migraine headaches, and opined that 
"until these headaches are under control, it is my medical 
opinion that it is highly unlikely that she would be able to 
maintain any gainful sedentary or physical employment."

In April 2006, the Veteran's treating VA clinician, of whom 
the Veteran has been a patient since October 2003, diagnosed 
her with migraines, and opined that "this patient with 
multiple medical problems is not employable throughout her 
lifetime."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA clinicians and 
examiners are so qualified, their medical opinions constitute 
competent medical evidence.

Based on the totality of the record, and resolving the 
benefit of the doubt in the Veteran's favor, the Board finds 
that the February 2006 VA examiner's opinion, when combined 
with the Veteran's other VA medical records, constitutes 
competent medical evidence which demonstrates that the 
Veteran's service-connected disabilities are sufficient to 
render it impossible for the average person in her position 
to follow a substantially gainful occupation.  The April 2006 
VA clinician's opinion, although not explicitly limited to 
the Veteran's service-connected disabilities, constitutes 
additional evidence that the Veteran is unemployable as a 
result of her medical conditions.  Accordingly, the Board 
finds that the criteria for a TDIU due to service-connected 
disabilities have been met.


ORDER

A TDIU due to service-connected disabilities is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


